                  Case 19-11466-KG                                             Doc 663                        Filed 09/06/19                    Page 1 of 13




                                                                              Vn iverv itv Hos




             o f report to any o fficia l comm ittee appo in tedin the case




                                                                                                                         i1




                                                                                                                                                 .1
                                                                                                                         i1




                                                                                                                                                        i
                                                                                                                                                  1I



                                                                                                                                                        gg
                                                                                                                         I-




                                                                                                                                                        5 .t
                                                                                                                                                               .a t/
                                                                                                                                                                e
 REQUIRED DOCUMENTS




                                                                                                              C—
Schedule ofca,ii Receipu andthabma rnan ts




                                                                                                 2
                                                                                                   0
                                                                                                                              Ye:
                                                                                                                       Available to the
                                                                                                                         US Trus tee
    Bank Reconc iliat ion lot cop ieso fdebtoes bank recant il at ions )




                                                                                                   00
                                                                                                 22
                                                                                                      aL c4
                                                                                                                         upon re ues t




                                                                                                        . ..
    Schedule o f Pro fessional Fees Paid




                                                                                                          —
                                                                                                                              Yes
                                                                                                                       Available to the
                                                                                                                         U S Trustee
    Cop ies o f bank statemen ts                                                                                        upon req ues t
                                                                                                                       Ava ilable to t he
                                                                                                                         US Trus tee
    Cas hdisbursem ents j ournals                                                                                       up on req ues t
Statement of Opera tions                                                                         M OR-2                      Yes
Ba lance S heet                                                                                  MO R-3                      Yes
Status ofPozapttitinn Taxes




                                                                                                                             zz
                                                                                                 'M OR-4




                                                                                                                               00
   Cop ses o f IRS Form 6123 or payrnem mom pi
   Cop ies o f tax returns filedduring repo rt in,g per io d                                                                  No
Summary o f Unpa id Pos tpe ti t ion Debts                                                       MOR-4                       Yes
   L isting of ag ed accounts payable                                                            MOR-4                       Yes
Accoun ts Rece iva ble Reconc iliat ion an d Ag ing                                              MOR-5                       Yes
I De btor Questionnaire




                                                                                                  0
                                                                                                      fX
                                                                                                                             Yes




                                                                                                              0
                                                                                                                                            I




Signature o f Debtor




S igna ture o fJoin
                                                                                                                   0




Printed Name of Authorized Ind iv idual
                                                               Case 19-11466-KG   Doc 663   Filed 09/06/19   Page 2 of 13



In re Cen ter City Hea lt hcare LL C d/b/a Hahnemann Univers ity Ho

                                                                                                                            July I, 2019 - July 31, 2 019




 Beginning Cash Balance - Books




 Res truc turing Re late d Dis b




 Z
                                                                   Case 19-11466-KG                                                  Doc 663                Filed 09/06/19                            Page 3 of 13

                                                                                               0 CD CD 0 CD CD CD 0 CD 0 0 CD CD 0 CD 00 CD CD CD CO CD CD CD CD CD CD 0 CD Nt ,-- 0 CV
                                                                                            ‘r000000000000000 00000 ,7N0000l- ooNrc000
                                                                                            6 o c) o o o 0 CD CD 0 0 CD CD 0 CD CD CD CD 0 CD CD CO Nt 0 CD 00 N CD CD (DO) 0 CO
                                                                                            0                                                       (NO)           N       CO. CD CD
                                                                                            N                                                       CO LO          4       N N CD N
                                                                                            Vl                                                      6- co-         (\i'    CV- 1-6 LO- L.6
                                                                                                                                                                   N       CNN-
                                                                                                                                                       CD          .-      1-. CV      CO
                                                                                                                                                       (N-         C,'")'


                                                                              .    u)            CD 0) 0 CO •:I" CV 0 N CLD 0-) CD CD N •:t CD LO CO CD LO N CO N- N N CV 0 1--• N N- 0 CV 0 CD

                                                                              -an)          G.)
                                                                                                 CD CO 00  • 0) • CO• CO. CD• Nt• CV• N.• CD• CD
                                                                                                    .,- 'cl- N- 0) 'cl-       Cr) c0 CV
                                                                                                                                               • (ID
                                                                                                                                                  • N    • C)• N •N CV  •   LO
                                                                                                                                                                             • CO
                                                                                                                                                                               •    • CO. Nt• T.--. 0). ,---
                                                                                            ,i 0 CD N- ..:1- CV CO CD CO CD 1- CD 0 N N CD LC) LO CO 'cl- N N 'cl- CO CV CD CV CV CV CO LO (N CO 0
                                                                                                                                                                                                            • 0, in. CO
                                                                                                                                                                                                                      • N.• CO• N• 'cl-• 0•
                                                                                                                                                 CD CD         CD C1) CD .,-- CO CO N 01 N N CV CO CV CO CO CO CD
                                                                                            c„      LO CV LO Cr) 'cl-         1- (9 CO           N CV          (- 1 c0 CO C? LO CD CO T-- co co Lo co up o L.r) a) a)
                                                                                            ,„.-    (6 Nt- LO- 0- 05.         N.-     Cvi'       CO' •cl:           C)- C,")     0- (D- CD- CO- 00- LO- CO- 'cl: CV- Cf)- CO- CO- CV-
                                                                                            ' ,     .- . 1- LO CD             CV      0)             CO             'cl- CO      CD CO 1- CD CD N CD N LO . N. CV 'cl -
                                                                                            CO        1       T- CO '                            /
                                                                                            co                 . co..         c?      T---                          .,.. ..1-    CO 1-. CLI CY) 01 CO N- CD LO              CO 0) 7
                                                                                                                                                       .
                                                                                                                                                                                  '    ' ,-- (6 ' (00 r-- - '               co- (6
                                                                                                                                                                                          Lc) ,         ,--- N M
                                                                                                                                                                                                            .     1    1             1    1


                                                                            (r) co CD 01 0 CO •I'' CV CD N CD CO 0 CD N •cl- CD LO CO CD LC) N CD CO N N N CD. N. N- N 'cl- CD CO
                                                                                 N. CD CO CO .
                                                                                                01 CO CO 0 •cl- CV r-- o c) (o r-- o ;N. N. CV LO CO CO LO .,..- a) .,- CD LC) CO r-- CD CV .1- CO
                                                                                                                       .                                                                                       a)
                                                                                „; 6 (6 ,- 4 c\i cc; 6 cd 6 <--- 6 6 ;N: N: 6 id (1 -5 (o 4 c.i ;N: N: cci c.i 6 c.i c.i (NI cc; 4 c• -i cc; ,--:
                                                                                -AA-,. ,--- 4 ,--• a) 4-    cn LO CV          CD 0        CD 01 CD T--- CO CO LO CI) N. N CV CD N CO al CD 0 CO
                                                                            0 ,        LO CV LO CD 'cl-     .,- CD CD         NN          CVLOCOML-0(01-- N- COCOLOCO<DOCOCOMCO
                                                                                o
                                                                                „-;    CD- •:1" L6 0- 0)-   N-      C6        CO- cr.        0- CO-     0- CD- T-- CO' CO- L.0- CO NI: CV- C1)- N.- 01- r-: L(
                                                                                               T- in CDc-   N       0)        •cl- CO        'cl- CO    CO CO N CD CD N CO N LO
                                                                                CO-
                                                                                            C° .- CO        CO      1-.             ,-       T- Nr      CO N- CD CI) Cr) CO 1-. CS) LO
                                                                                                                                                                                                LO 00 Cr) N
                                                                                                                                                                                                ',- CO
                                                                                                                                                               CV' CO-      (IS
                                                                                                                                                               (r)          v-NC')                             csi

                                                                                                                                                                                                                                                        lft
                                                                                                 CD CD 0 0 CD CD 0 0 CD 0 0 CD CD CD 0 CD CD CD 0 CD CO LO 0 0 0 0 0 CD CD N cc 0 01
                                                                                           00000000000000 0 0 000000•700000NrCDOONON-
                                                                                           m. 6 O ci 6 6 6 6 6 6 6 O 6 6 6 6 6 6 6 cc; ci O a; 6 (6
                                                                                           (o
                                                                                           10                                 C \ v-          CV 01 0 CO cc;
                                                                                                                              CDC       ••cl-   c0     c0 LU
                                                                                                                                                                                         C')-                         N-            c0- LO- 66
                                                                                                                                                                                     N   CO                           N
                                                                                                                                                                                                                                    CN
                                                                                                                                                                                                                                         LU LO c 1C■,
                                                                                                                                                                                                                                    N- CD-

                                                                                                                                                                                                                                                        (4


                                                                                                                     d
                                                                                                 (.5                 _i
                                                                                                 _i                  _1
                                                                                                 _i
                                                                                                                     CC'
                                                                                                 CC-                 (1.1
                                                                                                 Lu                  H
                                                                                                 I-                  z
                                                                                                 Z                   1-1-1 6Cidd
                                                                                           CO u j                       1 _I _J J
                                                                                           LLJ ( 1                                                                                  00                                0                       00
                                                                                           I- W                      WI _i _i _i _i                                                 _J _I                             _I
                                                                                                                     fY
                                                                                                                                                                                                                      J
                                                                                           "--' 0CD LJJ LL.I 0 0
                                                                                                                                                                                    LLI LU                            LU                      LU LU
                                                                                           0
                                                                                                   H H H E                   E                                                                                                                I- H
                                                                                           2                         z<<HH                                                          H I-                              I-
                                                                                                                                                                                                                             0           0 cn cn
                                                                                                                       - -o «
                                                                                                                     w o                                                            co co
                                                                                                                                                                                    ›- ›-
                                                                                                                                                                                                   0 0 cn
                                                                                                                                                                                                   -I
                                                                                                 CD         ddwoo -a- F2,-                                                                                      --1 >-•      --I         -I >- >-

                                                                                           < (:
                                                                                                            _i _i D (I) (i) a. a                                                    ii             1-1-1-       Di 2         1-11        U-I- 2 2
                                                                                           0
                                                                                           E0               u)- (.6•, -, <<<<H H-
                                                                                           wE               ww                o cn                                                   L-j
                                                                                                                                                                                    i< -ij L
                                                                                                                                                                                           <
                                                                                                                                                                                           L.
                                                                                                                                                                                           - -u-I
                                                                                                                                                                                                C) e
                                                                                                                                                                                                   C<D C ) 1I
                                                                                                                                                                                                   I        C.<
                                                                                                                                                                                                              2- -) Li<
                                                                                                                                                                                                                      -i--j -1
                                                                                                                                                                                                                            -9 ( <
                                                                                                                                                                                                                                 r-2
                                                                                                                                                                                                                                  2 C (.21
                                                                                                                                                                                                                                      -1 CCiCI a
                                                                                                                                                                                                                                               H
                                                                                                                                                                                                                                               F-
                                                                                                                                                                                                                                               -I
                                                                                                                                                                                                                                               (C LU
                                                                                                                                                                                                                                                   i-
                                                                                                                                                                                                                                                   -j
                                                                                                                                                                                                                                                   <C
                                                                                                            F_ F_ F- CO CO < <
                                                                                               H                                                                                    2 2 LL1 I- LLI H 2 LLI H Lli I- 2 2
                                                                                               <                                                                                         CC J CC J CC J CC _J
                                                                                           (_) E•           (-. 5< .6< El H
                                                                                                                          Ii 1 Lj HL •FLj-                                          0 0 « « ° « « ° °
                                                                                               w            0 0  Ill u) cn cr cc                                                    .--- ()LuoLLJoa-louri ----
                                                                                           LU Cl_           cn cn a w w 0 0                                      LU LU                  2 2 2 1 LU 1 2 2 1 L1J LI
                                                                                           0 u)             CO CO 0) Z Z Z Z                                     0 a I-                  u) I- u) CI I- u) I- u) a in
                                                                                                            < < Et < < F_ F__                              . • • < < -J                 - -J      < -I - -I - < <
                                                                                           0
                                                                                           ‹ L o d C.) 0 in 0 0 <                                 60 °6(3;9 00 00'Z
                                                                                           0 Lu                                   <                   ___;__i —            _j __; < < w Cw <w Lw0< .<w 1:w <
                                                                                                                                                                                                           w 12w 00
                                                                                                                                                                                                                 <<
                                                                                           < 1 _i _i FE CK G
                                                                                                           E CY CC III ILI 1 1 _j 1 -j                   ._J                  •  •       III
  Ha hnemann U




                                                                                                            HH            H H ct 1:          ••                            --I -/ < < E D      C < 1111 CI ,E OE < <
                                                                                                                                                                 IL 0 o I- F- >-- 0 0 2 2
                                                                                                                                                     CL rio_c_-H-H0_-H-H0_0_
                                                                                           CLE-<r<raoHEE00
                                                                                           a j cn 0_ 0_ wi Lij c_n_
                                                                                           -i                                 <- .‹.-
                                                                                                                 _ w w u) u) ,_       „ „ CLCI-CLCI-
                                                                                                                                 0,_ CLO_                 _, --I 0 CO 0 CO _i 0 u) 0 cn _, _1
                                                                                            aiYu_u.0_0_ ,-, 0_0_--                    0000powi-uccEctE                    IA (Y Et. CC EL- LD LU
                                                                                                                     CC CC W LL- 00                    a a uj , u j -, a u j i Lu i a a
                                                                                            .ati00 006CD(Dii00 --==>> >>                                    1- 6
                                                                                                                                                               - - 1-_--)
                                                                                              0 u) u) i i i i o c.) u) cn u) u) cn cn cn 0 cn (f)                            F- 0 1- 0
                                                                                                                                                            z z              z z
                                                                                           -±"ca_c_ouH001-1--                                          1"Tw±- wwill.
                                                                                            0_ cn i i cn cn cn cn u) u) u) H H• }- I- H I- I- I- I- I- CL CL 0 Cf) 0 U) 0_ 0 0) 0 0) CL CL
                 Sc he du le ofDe bto r Ban k Accoun t Ba lances




                                                                                           •a<         aa<a•a< aa •<<<< < <<a                                              a< <a<< aa <<<< a a<
                                                                                           Z     Z     ZZZZ Z ZZZZZ Z ZZZZZ                                            Z   ZZZZZ Z ZZZZ ZZ ZZZ
                                                                                               Y Yr Yr Yr              Y Yr Yr Yr Yr Yr Yr Yr Yr Y Y Yr Yr Yr Yr Y Yr Y Yr Yr
                                                                                           ZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZ
                                                                                           <<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<
                                                                                           00 CO 03 CO CO CO CO 03 03 03 CO CO CO 03 CO CO CO 03 CO 03 CO 03 CO 03 CO 03 CO CO CO CO CO 03 CD CD
                                                                                           0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
                                                                                           000 0000000000000000000000000000000
                                                                                           CC CC fY fY fY CC CC CC CC CC CC fY CY CC CC CC CC CC CC CC fY CC CC fY fY CC CK CC fY
                                                                                           <<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<
                                                                                           LI_ U LL W LL LL LL LL U_ LL LL U_ LL LL. Li_ LL LL LL LL U_ LL. U_ LL LL LL LL LL Li. LL LL U_ LL 11_ LL
                                                                                           CO CO CO CO CO CO CO 0) CO        U)    CO 0) CO CO CO CO CO CO CO CO CO CO CO CO 0) CO CO CO CO CO CO Cl)
                                                                                              -1 _I _J                _J                           _J     _J    _J     _J   _I      _J          _I     J
                                                                    Ban kAcco un t Ban k




                                                                                              _J     _J _J         _J    _I _I     ._J       _J    _J     _J       _J -J _J         _J             _J _J
                                                                                              UJ LLJ LL1 1.11 LU LU LU CU LL1 ED LU LU LU LU CU LU CU LU CU LU LU LL1 CU        LLI LLI LLJ L1J CU UJ LU
In re Cen te r




                                                                                           CO N CD CO CD 4,1- 0) N V) CD CO CD t       cc N (c) co     cc CO Nt CO   N   LO   cc r CD CO CO CD
                                                                                           NNtCD 1--LNCOLOCONN- NCO'crLOCON-00C1)CD ,- NtCOCONOICOCDNCOLONCD.:1 - CO
                                                                                           CO LO LO LO LO LC) LO LO V) CO CO CO CO CO CO CO r) CO •cl-       CO CD CD 0 C1) CD CD 00000 CD
                                                                                           C.P CI)MCDCn'T CP CnMCDI  1    T C3i C'ig)CnCDCDCDCnCi)Cn                               ITT(9 4-"9(9(9T(5":"QT
                      Case 19-11466-KG   Doc 663   Filed 09/06/19         Page 4 of 13



In re Cen ter City




                     03
                                                                                Amount Pa id

                                              TRN#19072 5111089   07/25/2019
                                   Case 19-11466-KG              Doc 663           Filed 09/06/19       Page 5 of 13



                                             a Ha hnema nn Un ive                              Case No. 19- 114 66 (KG
                                                                                               Reporting Period: Ju ly 1, 2019 - Ju ly 31, 2019

                                                         STATEMENTOF OPERATIO NS



 REVENUES                                                                                      1                                        Ju ly 2019
                                                                                                                                                                            Cumu lative
                                                                                                                                                                           Filing to Date




                                                                                                                                                                                    D 0
 Gross Patient Revenues




                                                                                                        69
                                                                                                             CO.
                                                                                                             0
                                                                                                             ck. ”
                                                                                                                                      oo
                                                                                                                                      CO
                                                                                                                                                  Os
                                                                                                                                                  4
                                                                                                                                                  0
                                                                                                                                                                d




                                                                                                                                                                           00
                                                                                                                                                                            N
                                                                                                                                                                                     os


                                                                                                                                                                                                     C,
                                                                                                                                                                                                            CO
                                                                                                                                                                                                                 CD.
                                                                                                                                                                                                                 01

                                                                                                                                                                                                                             0
                                                                                                                                                                                                                             0
                                                                                                                                                                                                 (
                                                                                                                                                                                                 1'
 Less: Reductions




                                                                                                             00..
                                                                                                                  N
                                                                                                                      r'S
                                                                                                                                      .0
                                                                                                                                      I":
                                                                                                                                      v—,
                                                                                                                                      as
                                                                                                                                      00
                                                                                                                                                           CD
                                                                                                                                                            a
                                                                                                                                                                    1($2. 877, 367, 1 98. 00), 11
Net Patient Revenue




                                                                                                              69
                                                                                                                  rn
                                                                                                                      --
                                                                                                                                      NI
                                                                                                                                      —
                                                                                                                                      00.
                                                                                                                                      cr,
                                                                                                                                      .6
                                                                                                                                      0
                                                                                                                                      o
                                                                                                                                                                    1$31. 721, 896. 001
' OPERATING EXPENS ES
 Salar ies, wages and benefits                                                                                     28, 163, 135. 00




                                                                                                                                                                                   on-
                                                                                                                                                                                            N

                                                                                                                                                                                                     ,-.
                                                                                                                                                                                                     , .0




                                                                                                                                                                                                        0 0 0 0
                                                                                                                                                                                                        —100
                                                                                                                                                                                                        cn cn .4 d

                                                                                                                                                                                                        0 CD 0 CD
 Supplies expense




                                                                                                                      4
                                                                                                                                      d
                                                                                                                                        C- 0
                                                                                                                                        0 \„
                                                                                                                                                    .6
                                                                                                                      r--


                                                                                                                                                  cn

                                                                                                                                                    0
                                                                                                                                                            d




                                                                                                                                                                                            EA
                                                                                                                                                                                                     (---
                                                                                                                                                                                                           0 co , r)
                                                                                                                                                                                                           ‘,6 0"' I 00'

                                                                                                                                                                                                           .6 .6 4
Other contro llable expenses ( See #1 on attached Con tinuation Sheet)




                                                                                                                         v3. .
                                                                                                                  (",,
                                                                                                                      kr,

                                                                                                                         co
                                                                                                                         Co
                                                                                                                         69..
                                                                                                                         4'
                                                                                                                         .6
                                                                                                                         0
                                                                                                                                                            d




                                                                                                                                                                                   00
                                                                                                                                                                                            N

                                                                                                                                                                                                 ‘C, ,-,
                                                                                                                                                                                                  rkr
Non-contro llable exp enses ( See #2 on attached Continuation S heet)




                                                                                                                      nr,


                                                                                                                                        00
                                                                                                                                        00..
                                                                                                                                        c:6
                                                                                                                                                        CD
                                                                                                                         --k..
                                                                                                                                      kr,



                                                                                                                                        4
                                                                                                                                                        d




                                                                                                                                                                                            69
E.H.R. Incentive




                                                                                                                                                   c6
                                                                                                                                                   0
                                                                                                                                                   0




                                                                                                                                                                                                                       cS
                                                                                                                                                                                                                             0
                                                                                                                                                                                                                             0
Total Operating Expenses Before Depreciation




                                                                                                                  '0


                                                                                                                                        06
                                                                                                                      cn
                                                                                                                         (--....


                                                                                                                                        '71'
                                                                                                                                                  N
                                                                                                                                                   k--
                                                                                                                                                   0
                                                                                                                                                   0
                                                                                                                                                                                    $63, 718,421. 00 1
Deprec iation/Dep letion/Amortization                                                                                                 23, 5 46. 00




                                                                                                                                                                                                    N
                                                                                                                                                                                                             rn'

                                                                                                                                                                                                                   .0
                                                                                                                                                                                                                           0.
                                                                                                                                                                                                                           0
                                                                                                                                                                                                             Cr,
                                                                                                                                                                                                                   4
                                                                                                                                                                                                    "
 Net Pro fit (Loss) Be fore Other Income &Expenses




                                                                                                                                                                                cA
                                                                                                             ( $32,020,071. 00) 1




                                                                                                                                                                                ........,
                                                                                                                                                                                        ck-k

                                                                                                                                                                                                        N
                                                                                                                                                                                                             0
                                                                                                                                                                                                             c.,
                                                                                                                                                                                                             --.
                                                                                                                                                                                                                              a
                                                                                                                                                                                                             r--
                                                                                                                                                                                           -
                                                                                                                                                                                                                             .0
'OTHERINCOME AND EXPENSES
Other Revenue ( See #3 on attac hedContinuation Sheet)




                                                                                                                      (>0
                                                                                                                                                                                                 o ,r




                                                                                                                      irk,.
                                                                                                                                   N
                                                                                                                                        CO
                                                                                                                                        r---
                                                                                                                                              kr,
                                                                                                                                                   .0
                                                                                                                                                   0.
                                                                                                                                                   0




                                                                                                                                                                                            00


                                                                                                                                                                                                        N
                                                                                                                                                                                                             0

                                                                                                                                                                                                                       .r3
                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                 N
                                                                                                                                                                                                                     kr,


                                                                                                                                                                                                                             0
                                                                                                                                                                                                 o




                                                                                                                                                                                                   ..
Other Non-Operating In come




                                                                                                                                             ".-.."
                                                                                                                                             d-
                                                                                                                                             0,.
                                                                                                                                             --k
                                                                                                                                                                                                                 ( $41. 00) 1
Interest Expense




                                                                                                                                   .71-
                                                                                                                                   CO

                                                                                                                                   —,
                                                                                                                                   0.
                                                                                                                                   0
                                                                                                                                   IT)
                                                                                                                                   ,t9




                                                                                                                                                                                                        '71'
                                                                                                                                                                                                        0


                                                                                                                                                                                                                             0
                                                                                                                                                                                                                 Cr)
                                                                                                                                                                                                                 kr,
                                                                                                                                                                                                                       k--
                                                                                                                                                                                                                             0
                                                                                                                                                                                                    "
Net Profit (Loss) Before Reorgan ization Items




                                                                                                             00
                                                                                                                  N
                                                                                                                    rn

                                                                                                                                   cn
                                                                                                                                        CT
                                                                                                                                        00
                                                                                                                         krk..



                                                                                                                                              N
                                                                                                                                              kr,
                                                                                                                                                       0.
                                                                                                                                                       a
                                                                                                                                                                                ($23, 53 9, 825. 00) 1
'REORGANIZATION ITEMS
Pro fess iona l Fees




                                                                                                                                             CD.
                                                                                                                                       kr,


                                                                                                                                             d
                                                                                                                                                       O
                                                                                                                                                       0
                                                                                                                                                       0




                                                                                                                                                                                                            0
                                                                                                                                                                                                            0


                                                                                                                                                                                                                             CD
                                                                                                                                                                                                    kr,


                                                                                                                                                                                                            c6
                                                                                                                                                                                                            c6
                                                                                                                                                                                                                             0
                                                                                                                                                                                                     "
U. S. Trustee Quarter ly Fees
                                                                                                                                                       100 'o




                                                                                                                                                                                                                   ‘...,
                                                                                                                                                                                                                   cS
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                   0
Interest Earne d on Accumu lated Cash from Chapter           11




                                                                                                                                                                                                                   ‘r,
                                                                                                                                                       0. 00 1




                                                                                                                                                                                                                   d
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                   0
'Gain ( Loss) from Sale o fEquipment




                                                                                                                                                       c6
                                                                                                                                                                0




                                                                                                                                                                                                                   00
                                                                                                                                                                                                                   c6
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                   0
Other Reorganization Expenses




                                                                                                                                                       O
                                                                                                                                                                0




                                                                                                                                                                                                                   00
                                                                                                                                                                                                                   c6
                                                                                                                                                                                                                   0
                                                                                                                                                                                                                   0
, Total Reorgan ization   Expenses

                                                                                                                                       kr,

                                                                                                                                             0
                                                                                                                                             ko
                                                                                                                                             c6
                                                                                                                                                                0




                                                                                                                                                                                                    If)
                                                                                                                                                                                                            0'
                                                                                                                                                                                                            <0
                                                                                                                                                                                                                   d
                                                                                                                                                                                                                      (6
                                                                                                                                                                                                                      0
                                                                                                                                                                                                                      0
                                                                                                                                                                                                     g
                                                                                                                                                                                                 N
Incom e Taxes
Net Profit ( Loss )
                                                                                                             00
                                                                                                               N
                                                                                                                    cn

                                                                                                                                 oo
                                                                                                                                       CO
                                                                                                                                             00
                                                                                                                            I,-,..,


                                                                                                                                              N
                                                                                                                                              kr;
                                                                                                                                                        0
                                                                                                                                                                                ($23, 589, 825.00)
     _C




                          -




                                                                         -
                          0

                              CO




                                     0


                                         °
                                         0


                                              C.)


                                                    CO




                                                           Cd
                                                           C.)

                                                                 0




                                                                                                              1
                                                                         0


                                                                             c/,




                                                                                      0



                                                                                           0




                                                                                                    0


                                                                                                             3j
Case 19-11466-KG                           Doc 663              Filed 09/06/19                                    Page 6 of 13



 In re Cen te r City Hea lthc   LTC d/b/a Ha hnemann Un iv



                                       STATEM ENT OFOPERATIONS - cont inu a t ion s hee t


                                                                   Cumu la t ive
 BREAKDO WNOF"OTHE R "CATEGORY                        Ju ly 2019 Filing to Da te

' Other Contro lla ble Expenses
  2000 OCRPHYSICIANSMED                                                          0322, 066. 00                           0322, 066. 00 1
  2005 OCE PHYSICIANS GROU                                                         732,659. 00                             732, 659. 00
  2005 OCRPHYSICIANS            MED




                                                                                ,•- ■


                                                                                                         83




                                                                                                                         ,r

                                                                                                                                   ' =

                                                                                                                                              00
  2020 OCR DIRECTORSMED           F
  2021OCE PHYSICIANSTIPE                                                         4,68 7, 473. 00                         4, 687,473. 001
 21 00OCR MED-THERP/OTHER                                                           33 8, 283. 00                           338,283. 00
 2200 OCRCONSULTING/MGMT                                                          1,439, 21 5. 00                        1, 439,21 5. 001
 2250 OCRLOBBYI NG                                                                    4, 242. 00                               4,242. 00
 2300 OCRLEGAL FEE- NON L                                                           268, 900 00                            26- 58 : 93 0570, 0 01
 2400 OCR AUDITFEES                                                                  - 5, 35 7. 00
 2500 OCE O THERFEE- NON M                                                          629, 40 7 00                           6294 07. 001
 2520 OCRBOARD DIRECTOR                                                                 - 5, 400 00                            - 5,4
                                                                                                                                  00 . 0 0
 4700 OCR DOCTO RJEMPL APP                                                                   41 0. 00                              410. 001
 4800 OCRINSTRUMENTS/MIN                                                                2 4, 650. 00                           24, 650. 00
 4800 OCRMINOR N ON-MEDE




                                                                                                         03




                                                                                                                                           .
                                                                                                                                              0
                                                                                                                                 •
 4900 OCRMINOR NON-MEDE




                                                                                                                                             000
 6105 OCROTHER MED FEES                                                             570. 496 00




                                                                                                                          , .
                                                                                                                           - -
 61 06 OCE NON- ME DCONTRAC                                                      5, 653, 805 00
 6107 OCROUTSOURCED NON-                                                            366, 304. 00 1                         366, 304. 001
 61 08 OCROUTSOURCENON-S                                                             52,012 00                                52, 012 00
 611 0OCEOUTSIDE MED TES                                                           1 56,6 77. 00
 6210OCE REPAIR - EQ UIPM                                                          473. 281. 00                            41 75 36 ,26 7
                                                                                                                                        8 71 .0
                                                                                                                                              00 1
 622 0 OCRREPAIR & MA INT




                                                                                                       88 8. 3.
                                                                                                                                582. 001
 6230 OCRS VC&NLAINT                           CON                                                                         722, 506. 00




                                                                                             .
 6231OCRRO BOTI CSSVCCO                                                                                                      11, 1 6 7. 001




                                                                                             .
 6504 OCRCONFIFCOLL FEE                                                                                                     13 5, 91300




                                                                                             .
 65 05 OCR CONFI FCOLLFEE                                                        1, 068,902 00                           1, 068, 902. 001
 6507 OCROTHER AGENCY FE                                                        220. 306 00                                220. 306. 00
 6509 OCR CONFEEPATAC CT




                                                                                               ,n CO


                                                                                                        88
                                                                                                                           669, 302. 00
 6600 OCRPURCHASED SE RV'




                                                                                 _.
                                                                                                                         1, 111, 897 00
 6601 OCR P ENALTIES                                                       15, 093. 00                                       1 5, 093. 001
 6604 OCRSOFTWARE COS TS 1                                               21 9. 536. 00                                     21 9, 536. 00
 6611 O CE DRUGSCREENIN G                                                               29, 794. 00                           29, 37 8945 , 0 01
 661 3 OCR BA CKGROUNDCHEC                                                               385. 00
 6650 OCE DPFEES - CORE                                                          1, 313. 019. 00                         1, 313,019 001
 6710OC E ADVERTISING                                                                   49, 641. 00                          49,641, 00
                                                                                         00 . 890' c.
 6720 OCREMPLOYMENT ADVE
                                                                                         0081,6' 6
 6730 OCE MILEAGE                                                                                                               45,90 46 80 .0
                                                                                                                                             00 1
 6760 OC R CHARI TYCONTRIB                                                                      833 00                            833. 00
 6767OCE RECORDS STOR A N                                                         33, 866. 00                                 33, 866. 00
 6790 OCR CO PYINGCOST/SU
                                                                                    c9 .7D
                                                                                             12,


                                                                                                       8
                                                                                                                              201 :86 57 85, 0 01
                                                                                                                              6

                                                                                               . 00.
 6800 OCRFREIGHT/ EXPRE
 6830 OCRPOSTAGE                                                                     4 5, 331. 00                             4 5,331. 001
 7600 OCE RENTLEA SE AUTO                                                                       620 00                            620. 00
 7640OC E RENT- OFFICE FUR                                                           8. 073. 00                                 8, 073. 001
 7642 OCRRENTCOPIERS/FA                                                            1 7, 734. 00                               1 7,73 4. 00
764 6OCE RENT MED EQ UI PM                                                        253, 220. 00
7648 OCE EQ UIPMENTLEASE                                                         1 09, 771. 00                            2105 9
                                                                                                                               3, 7
                                                                                                                                  2 7201 . 0 0 1
7700 OCE UTILITIES ELEC T                                                         34 2, 624. 00
7800 OC R UTIL ITIESGAS                                                            24, 061 00                             34
                                                                                                                           242 . 06 6241 , r0 I
7900 O CRUTILITI ES WATER                                                         338,294 00
8000 OCRUTILITIESRUBBI                                                              61. 618. 00                           36
                                                                                                                           301 , 6291 48 100 0 1
8500 OCRTELEPHONE                                                                   88, 550. 00                             88, 550. 00
8501 OCR ANS WERINGSERVI                                                            31, 839. 00                             31, 839. 00
8600OCE SUBSC RIPTIONS A                                                            21, 076. 00                             21, 076. 00
    Case 19-11466-KG          Doc 663          Filed 09/06/19                   Page 7 of 13




                           STATEMENTOF OPERATIONS - c



        BREAKDOWN OF"OTHER "CATEGORY



      8610 OCE NON-DEDUCTDUE
    , 8620 OCR OTHER DUES/MESON
      8700 OC E OUTSIDETRAININ
      8701OCE OUTSIDETRAININ
      8710 OCETRAINING &DEVE
      8800 OCETRAVEL &LODGIN
    1 8801OCE MSO/PHYSTRAVEL
    18810 OCE MEALS / ENTERTA
      881 5 OCEAIRFARE
    .9200OCE TRNER - OUT/OTH
      9400 OCR TRNFR-IN/OTHR
     Tota lOt her Con trolla ble Expenses               $25.61
_
      Non-Contro llable Expenses
      391 0NON PATIENTBADDEB
      7500 NCR RENT/L EASE BUIL                                9                          97
      7520 NC R RENTEXPI/C                                     2                          23
      7552 NCE MASTERLEASE                RE                   6                          62
      7554 NC R RENT OFFICESPA
      7556 NCE RENT - STORAGE




                                                                           83
      7558 NCR RENT - PARKING




                                                                    6
      7560 NCE RENT 0/P ACTINT
      7575 NCR SUE-LEAS E INCOM
      3100 NCR PROF. LIAR ( MAL




                                                                    -, -


                                                                           E8
                                                                                        1, 96
      8200 NCROTHER INSU RANCE
      8250 NCEALLRISK I NSURA                                                             56
      8300 NCEPROPERTY TAX                                     2                          21
     8310NCE L ICENSES                                                                     4
     832 0 NCROTHER TAXES                                      2                          21
     9999NCE G/L SUS PENS E




                                                                           2
     Tota l Non-Controlla ble Expenses




                                                        .,
                                                        .n.-
                                                               rA
                                                                                      $5, 151




                                                                           o
_




     Other Revenue
     872 7REV - CAPITATION&




                                                               g

                                                                            0




                                                                                          g
                                                                                          ' ...
                                                                                                -
     8904 RENTAL REVENU E




                                                               '4



                                                                            0
     8905 OTHERREV-PARKING L




                                                               '5'.:

                                                                           .
                                                                                          15
     8908 SU B- LEASEINCOME                                                                5
     8913 RESIDENC YPROGRAMR                                   6:                         62
     8 946 VENDING MACHINESCO
     8955 OTHER INCOME MED RE
     8975 MISC REVENUE



                                                                    V.■

                                                                           88
                                                                                        2, 21
     890 9 INCOMERELATEDINTI


                                                                    en'
                                                                                        1, 69
     8910 NURSING SCHOOLTUIT                                                                2
     8916 CAFETERIAREVENUE                                                                 10
     8970 OTHE R REV-SHAREDRI
     8980 OTHERREVENUES                                    3, 3 £                       3, 38
     8972 MANAGEMENT FEES REV                                                              17
    TotalOther Rev enue                                 $8,52                         $8,529
                    Case 19-11466-KG   Doc 663                Filed 09/06/19                                Page 8 of 13



e. LLCd/b/a Ha hn
                                                                                                                                    19- 11466_( (G)




                                                                                                                                                          FEi
                                                                                                                                                            6




                                                                                                                                                                             •;-;
                                         6'5'




                                                                                                                                         5
                                                                                                                                         r
                                                                                                                                         1.
                                                7?
                                                ,




                                                                                                                                              C, 0 01
                                         RI




                                                                                                                                                                     'es
                                                                                                 ror




                                                                                                                                                   r,?
                                                                                                       EE
                                                                `<:.1
                                                                                                                                                              ( 2,387,609)

                            tiO                                               On ly 9 o f t he 14 debtor             le conso lida tedfinanc ia ls. The other de




                                                    es ia Associa tes, EEC_
                  Case 19-11466-KG                                              Doc 663                 Filed 09/06/19                      Page 9 of 13




                                                                                                                                                uly 1, 2019 - July 31, 2019




                                                                                                           BOOKVALUEATENDOF                          BOOK VAL UEON
        ASSETS1 CURRENT REPORTING MONTH
                                        1 PETITI ON DATE
        CURRENT ASSETS




                                                                                                                             4 i.d
                                                                                                                                 .4
        Unre stric te d Cash andEq uiva lents




                                                                                                                                                           Zi
        Restr icte d Cas h and Cas h Eq u ivalents                                                                        2. 643, 594. 00
        Accoun ts Receiva ble (Ne t)                                                                                  9 1, 78 5, 722. 00


    !
Z.
I
                   ,
                    E.




                                                                                                                                                               -I,
        Other Curren t Assets ( See      41 on attac hedCont inuation Shee t)                                         41. 194. 8 97. 00                       51, 247. 07100
        TOTAL ( 'I RRENT A S1S'ET.S'                                                                               $1 89, 718, 288. 00                   $203508316. 00
        PROPERTY AND EQUIPMENT
        Pu rchase d assets - unallocated




                                                                                                                                                           ri;
        Prop ertY and eq uipment
        Less accu mu lateddep rec iation                                                           •




                                                                                                                                                                          fl
        7 07;4 /.. PROPERTY&EO VIPMENT




                                                                                                                                 n.
        OTHERASSETS
        Ot her Assets ( Sec 42 on attac he dCon tinuation Sheet)
        Due from Ph ilade lp hia Academ ic HealthHold ings, LLC
        Other in tang ib les   anddeferre d asse ts ( Sec 43 on attac hed Con tinuat ion Shee t)                      22. 18 9. 1 03. 00
        Accumu lated am ortization                                                                                    ( 3. 647, 2 09. 00)
                  ,.


                                                                                                                    S1 6,37 6,411. 00
!.b.




                                                                                                                   $230, 746,032.00

                                                                                                           BOOKVALUEAT ENDOF                        BOOK VALUE. ON I
'LIA BILITIES ANDOWNER EQUITY                                                                          CURRENT REPORTING MONTH                       PETITION DATE
    LIABI LI TIES N OTSUBJECT TO COMPROMISE (Postpetition)                                                                                                           June 201 91
        Acco un ts p ayable                                                                                                                               845. 758, 4)16. 02
    Pa t ien t cre dit ba lances
    Accured Liabi lities - Payroll
    AccruedLiabil it ies - Other                                                                                     3 0, 13 936g 00                         2 9. 920.. 01 3 911
    MidCap Financ ialTrus t                                                                                          4 3,011. 706 00                         56. 8 79, 580 00
    Short term dc bt
        Long Tenn Debt
        Inte res t Payable
Due to PAHH
    In tercomp any                                                                                                                                               604, 83900 I


r       TOTALPOSTPETITION LIA BILITIES




                                                                                                                     rg



                                                                                                                                     -
                                                                                                                                                        $1 62,026,804.93
         IABILITIE S SUBJE.CT TO COMPROML SE ?1'a-Paition)
          eti re dDebt




                                                                                                                                     g
    Priority Unsecure dDe bt - Taxes                                                                                        576,298. 01)                           767 : 2I5981. 001
                                                                                                                                                            20, 53 6
    Prio Ptv Unsecure dDe bt - Wage/PTO C laims                                                                           6, 223, 591. 00
    UnsecuredDe bt - A/P                                                                                             13 9. 2 73. 603. 071
    Unsecu redDe bt - Wage/P TOClaims                                                                                     1. 724.686. 00                   1391 .7
                                                                                                                                                                 2 27 4
                                                                                                                                                                      3 , 6 80 6
                                                                                                                                                                               3 . 0 11



r        o., LIABILITIES
    OWNER EQ UITY
                                                                                                                     147, 798, 1 78. 07 1

                                                                                                                   8305,747,970.00 1        $323,968,543.00 I



I   Capital su rp lus                                                                                               09 6, 522. 038. 00




                                                                                                                                                                            .
         Re lorne d earnings (June 3 0. 2 013)                                                                      (85. 506 050 00)




                                                                                                                                                                      ,.:
         A dd/no/is                                                                                         00 .0




                                                                                                                                                                            .., g
                                                                                                                    ( 001 K OA)oTS)
    Retaine d earnina s ( Ju lv 31, 2 019)
! Pro fit ( loss )                                                                                                                                        ( 64. 627, 503. 00)1
1VETO WNER EO UITY                                                                                                                                      (S51,412, 115.00)

[TOTALLIABILITIES ANDOWNERS'EQU ITY
                                                                                                                    4
                                                                                                                    4




                                                                                                                                                            i-
                         Case 19-11466-KG                                  Doc 663   Filed 09/06/19                        Page 10 of 13




                                                 rt

                                                      Ha


                                                             hnemann

                                                                       U
                                                           BA LANCE SHEET - con tinua t ion s hee t


                                                                                  BOOK VA LUE AT END OF                        BOOK VALUE ON
      ASSETS                                                                    CURRENT REPORTING MONTH                         PETITION DATE
      Other Curren t Assets                                                                               Ju ly 201 9




                                                                                                                                              m ,

                                                                                                                                              N M
                                                                                                                                                              0 0
                                                                                                                                                                    0 ,^
                                                                                                                                              = t-:
                                                                                                                                              w a,
        1065003 9 OTHRRECEMPLO                                                                     ($64, 500. 00)




                                                                                                                                                m
        1065 0419 OTHERRECTUIT                                                                    1,274,574. 00                            1, 282, 833. 00
        1065 1 018 OTHERRECFA C                                                                 10,259,378. 00                            13,333. 217. 00
        1065 1 01802 OTHERRECFAC                                                                 2, 732,341 00                             2,468,953 00
        1065 1018. 03OTHER RECFAC                                                                     52, 713. 00                              52, 713 00
        10651018. 04OTHERRECFAC                                                                      (33, 1 94. 00)




                                                                                                                                               coOl
                                                                                                                                                    M. tr,'
                                                                                                                                                    c, —
                                                                                                                                                             ,f C
                                                                                                                                                             0• 0
        1 065 1018. 06 OTHEREECFAC                                                                   (25,316, 00)
        1067 0048 OTR CURRASS ET                                                                 2,046, 3 90. 00                             1, 826, 8 73, 00
        1 067 11 48OTR RECEIVA BLE                                                                   181,405. 00                                 141, 959. 00
       1067 1 248 OTRRECEIVABL E                                                                    556,292. 00                                 53 0,484 00 I
       1067 144 8 OTRREC - FAC                                                                     ( 183,024_ 00)                             ( 183. 024 00)
       1067 1548OTRREC - FAC                                                                     4,041, 522. 00                             3, 796, 71 6 00
       1067 1 648 OTRREC - FAC                                                                      792, 826. 00                                999, 161. 00
       1 067 1 748OTRREC - FAC                                                                   1,900,279. 00                                  811,255. 00 I
       1 067 184 8 OTRREC - FA C                                                              ( 14,096, 880. 00)                                    1, 326, 00
       1 067 1 890MC A1D SU PPPAY                                                                4, 33 8, 029 00                            3, 181, 228, 00
       1067 1891MCAID SUPPPAY                                                                    1, 734, 71 4. 00                           1, 154, 190. 00
       1067 18 94 MCAIDSUPPPAY                                                                 21, 361, 704. 00                           1 7, 799, 729 00
       1067 1 8 96 MCA IDSUPP PAY                                                                3,077,480. 00                              2, 905, 649. 00
       1067 2348OTRRECEIVA BLE                                                                    ( 196, 849. 00)                             ( 209, 766 00)1
       1 0680004OTHERRECRENT                                                                            (300. 00)                                    (300 00)
       1 044 11 81 BADDEBT A LLOW                                                                 (574, 1 59. 00)                            (51 5, 654, 00)1
       1 067 1 892 MCAID SUPPPAY                                                                    459,223. 00                                 423, 898, 00
       106723 44MISCRECMCAID                                                                        0000698c
                                                                                                                                                586, 500. 00
       10650619 OTHERRECPHYS                                                                        00 .0E661
                                                                                                                                                  41, 514. 00
       1 067 1 948 OTRRECEIVABLE




                                                                                                 `...• ._,.
                                                                                                 71- C
                                                                                                              —
                                                                                                              N o
                                                                                                              0, O
                                                                                                              o o
                                                                                                              o o




                                                                                                                                             0-0
                                                                                                                                                       —,• 0
                                                                                                                                                       No
                                                                                                                                                       0 0.
                                                                                                                                                       00
                                                                                                                                                 00
                                                                                                                                              '0,
       11 00 1 001OTHER CU REASS




                                                                                                                 o
                                                                                                        0
     ' Tota l Other Curren t Assets                                                          $41, 194,900.00[                           $51,247,072.00
04




                                                                                                                  0
                                                                                                                      CS
                                                                                                                  N




                                                                                                                                                       N
                                                                                                                                                             G
                                                                                                                                                                    0
                                                                                                              i,




                                                                                                                                                       4)
                                         POS                                                          $5,83301
                                         CS                                                           141, 1 50 C
                                         , POS                                                         47,024. 0




                                                                                                                                               , In
                                                                                                                                                a
                                                                                                                                                       , O
                                                                                                                                                       t---: oC;
                                                                                                                                                       0 0
                                                                                                                                                               00
                                                                                                $ 194,007.01




                                                                                                                                                  04
                  reDC

                              0
                              V
                                   4..




                                                 .4
                         t3




                                          ;




                                         11S                                                     $109, 668. 01
                                         1.OS                                                    3,049,920. 6
                                                                                                 8,607,335 C
                                         L/                                                    1 0,422,261. 6
     'To ta lOther In tangib les                                                             $22, 189, 184.01




                                                                                                                                        00
                                                                                                                                         0
                                                                                                                                         f•I
                                                                                                                                         q
                                                                                                                                         In
                                                                                                                                         S

                                                                                                                                                        04
                                              Case 19-11466-KG        Doc 663   Filed 09/06/19        Page 11 of 13


 o
gg4
         0474

                TilrAr2. .“
                              c'




                                       5 T3
                              1 7'31

                                       4
                              g■




                                                      76,81 3,110 S
         u
`,3_"3




                    St.
                                               P r
                                               :=




                                                                                             cs arc shown in the co nso fida te dfinanc ia ls.   l is te d ro ll up to the listed de btor ent ities,
                     Case 19-11466-KG         Doc 663        Filed 09/06/19    Page 12 of 13



In re Cen ter   LLC d/b/a Ha hnemann Un ive




                                                    ••••:.
                                                                              Case No. 1 9- 114661KG)

       45
       .
 a.)

        0
                                                                              Rep orting Per iod: Ju ly 1, 2019- Ju ly 31, 2019




                                                              re)
                                                                                                                           S 7, 385, 555. 79
                                        Case 19-11466-KG                        Doc 663        Filed 09/06/19     Page 13 of 13



                               re, LLC d/b/a Ha hnemann Un i                                              Case No. 19- 11466 ( KG)
                                                                                                          Reporting Pe riod: Ju ly 1, 20 19 - Ju ly 31, 2019


                                                               4.
                                                  ACCOUNTS5.RECEIVABLE
                                                                   3. 2.
                                                                       RECONCILIA TION AND AGING


Accoun ts Receiva ble Reconciliation




                                                                                                                                                 06
                                                                                                                                          00
                                                                                                                             •—•
Accounts Receivable Aging
  Receivables Not Aged - Physician Groups




                                                                                                                        69

                                                                                                                                     ..r)
                                                                                                                                          t---



                                                                                                                                                      CD
                                                                                                                                 -
  0- 30day s o ld




                                                                                                                                 NI
                                                                                                                                 _
                                                                                                                                                           0
                                                                                                                                     ..




                                                                                                                                                      •
  31- 60days old                                                                                                             1
  61 - 90days o ld
  9 1+days o ld
  Total Accou nts Rece ivable                                                                                            9
! Amount cons idered unco llectible ( Bad Debt)
Accounts Receiva ble (Net)                                                                                             S91

                                                                           DEBTOR Q UESTIONNAIRE

Must be completed each month                                                                                            Yes                                    ON

I. Have any assets been sold or trans ferre d outs ide the normal course of bus iness




                                                                                                                                                               X
  th is report ing period? I f y es, p rov ide an exp lanat ion below.
  Ha ve any fun ds been disbursedfrom any account other than a debtor in possess ion




                                                                                                                                                               X
  account this reporting per iod? I f yes, provide an exp lanation below.
  Have a ll postpetit ion tax returns been t ime ly filed? I f no, provide an exp lanat ion




                                                                                                                                                               X
  below.
  Are workers compensation, genera l l iab ility and other necessary insurance




                                                                                                                        x
  coverages in effect? If no, provide an exp lanat ion below.
  Has any ban k accoun t been openedduring the rep ort ing period? I f y es, pro v ide
  documentat ion ident ify ing t he opened account(s ). I f an investm ent account has been opened




                                                                                                                                                               x
  prov ide the req u ired documen tat ion pursuan t to the Delaware Local Rule 400 1- 3.
